

115 HCON 26 IH: To express the sense of Congress that the first launch of the Space Launch System should be named for Captain Eugene Andrew “Gene” Cernan.
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 26IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Aderholt (for himself, Mr. Culberson, and Mr. Smith of Texas) submitted the following concurrent resolution; which was referred to the Committee on Science, Space, and TechnologyCONCURRENT RESOLUTIONTo express the sense of Congress that the first launch of the Space Launch System should be named
			 for Captain Eugene Andrew Gene Cernan.
	
 Whereas the last United States astronaut to walk on the Moon was Captain Eugene Andrew Gene Cernan, in December 1972; Whereas it was Captain Cernan’s strong desire that the United States return to the Moon as part of NASA’s Exploration program;
 Whereas human missions to the Moon will provide invaluable contributions to knowing how humans can work in space, including science experiments and commercial enterprises; and
 Whereas NASA’s Space Launch System (SLS), with an initial lift capacity of 70 metric tons, will be the largest and most powerful rocket since the Saturn V: Now, therefore, be it
	
 That it is the sense of Congress that the Space Launch System (SLS) should be named the Cernan 1, in recognition of the achievements of Captain Eugene Andrew Gene Cernan and his fellow astronauts and all who participated in developing and supporting the Apollo program.
		